DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
This Office Action is response to the Terminal Disclaimer that filed March 07, 2022 that disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/171982 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 6-7 and 9 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claim 1 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a lens that projects a first image on a projection surface; and 
a processor that causes the lens to project, as the first image, a pattern image including a first pattern having a first color, a second pattern having a second color which differs from the first color, a third pattern having the first color, a fourth pattern having the second color and a background pattern having a third color which differs from the first color and the second color, 
wherein the first pattern, the second pattern, the third pattern and the fourth pattern are linear pattern, 
the first pattern is located at a first side of the first image, which overlaps with a second image projected by a first other projector, the first pattern is disposed along the first side of the first image, 
the second pattern is so disposed as to be partially located in a position separate from the first pattern by at least a first distance, the first pattern and the second pattern are arranged in parallel, 
the third pattern is located at a second side of the first image, which overlaps with a third image projected by a second other projector, the first pattern and the third pattern are orthogonal, 
the fourth pattern is so disposed as to be partially located in a position separate from the third pattern by at least a second distance, the third pattern and the fourth pattern are arranged in parallel, 
the processor corrects the first image based on a captured image containing an image of at least a first area of the second image and a second area of the second image, 
the first area is an area that overlaps with an area having a width corresponding to the first distance measured from the first side of the first image in a state in which the first image and the second image overlap with each other, 
the second area is an area that overlaps with an area having a width corresponding to the second distance measured from the second side of the first image in a state in which the first image and the third image overlap with each other, and 
the first pattern, the second pattern, the third pattern, the fourth pattern and the background pattern are parts of the same pattern image projected from the same lens.

Per claim 6 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a first projector that projects a first image on a projection surface; and 
a second projector that projects a second image 42 on the projection surface in such a way that part of the second image overlaps with the first image, 
a third projector that projects a third image on the projection surface in such a way that part of the third image overlaps with the first image, 
wherein the first projector includes 
a lens that projects the first image, and 
a processor that causes the lens to project, as the first image, a pattern image including a first pattern having a first color, a second pattern having a second color which differs from the first color, a third pattern having the first color, a fourth pattern having the second color and a background pattern having a third color which differs from the first color and the second color 
wherein the first pattern, the second pattern, the third pattern and the fourth pattern are linear pattern, 
the first pattern is located at a first side of the first image, which overlaps with the second image, the first pattern is disposed along the first side of the first image, 
the second pattern is so disposed as to be partially located in a position separate from the first pattern by at least a first distance, the first pattern and the second pattern are arranged in parallel, 
the third pattern is located at a second side of the first image, which overlaps with the third image, the first 43 pattern and the third pattern are orthogonal, 
the fourth pattern is so disposed as to be partially located in a position separate from the third pattern by at least a second distance, the third pattern and the fourth pattern are arranged in parallel, 
the processor corrects the first image based on a captured image containing an image of at least a first area of the second image and a second area of the second image, 
the first area is an area that overlaps with an area having a width corresponding to the first distance measured from the first side of the first image in a state in which the first image and the second image overlap with each other,
the second area is an area that overlaps with an area having a width corresponding to the second distance measured from the second side of the first image in a state in which the first image and the third image overlap with each other, and 
the first pattern, the second pattern, the third pattern, the fourth pattern and the background pattern are parts of the same pattern image projected from the same lens.

Per claim 7 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
projecting, as the first image and by the projector, a pattern image including a first pattern having a first color, a second pattern having a second color which differs from the first color, a third pattern having the first color, a fourth pattern having the second color and a background pattern having a third color which differs from the first color and the second color, 
correcting the first image based on a captured image containing an image of at least a first area of the second image and a second area of the second image, 
wherein the first pattern, the second pattern, the third pattern and the fourth pattern are linear pattern, 
the first pattern is located at a first side of the first image, which overlaps with a second image projected by a first other projector, the first pattern is disposed along the first side of the first image, 
the second pattern is so disposed as to be partially located in a position separate from the first pattern by at least a first distance, the first pattern and the second pattern are arranged in parallel, 
the third pattern is located at a second side of the first image, which overlaps with a third image projected by a second other projector, the first pattern and the third pattern are orthogonal, 
the fourth pattern is so disposed as to be partially located in a position separate from the third pattern by at least a second distance, the third pattern and the fourth pattern are arranged in parallel, 
the first area is an area that overlaps with an area having a width corresponding to the first distance measured from the first side of the first image in a state in which the first image and the second image overlap with each other, 
the second area is an area that overlaps with an area having a width corresponding to the second distance measured from the second side of the first image in a state in which the first image and the third image overlap with each other, and 
the first pattern, the second pattern, the third pattern, the fourth pattern and the background pattern being parts of the same pattern image projected from the same projector.

Per claim 9 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
generating the pattern image including a first pattern having a first color, a second pattern having a second color which differs from the first color, a third pattern having the first color, a fourth pattern having the second color and a background pattern having a third color which differs from the first color and the second color, 
wherein the first pattern, the second pattern, the third pattern and the fourth pattern are linear pattern, 
the first pattern is located at a first side of the pattern image, the first pattern is disposed along the first side of the first image,
the second pattern is so disposed as to be partially located in a position separate from the first pattern by at least a first distance, the first pattern and the second pattern are arranged in parallel, 
the third pattern is located at a second side of the first image, the first pattern and the third pattern are orthogonal, 
the fourth pattern is so disposed as to be partially located in a position separate from the third pattern by at least a second distance, the third pattern and the fourth pattern are arranged in parallel, 
the first distance corresponds to a width of an area overlapped by the first image and a second image projected by a second projector, 
the second distance corresponds to a width of an area overlapped by the first image and a third image projected by a third projector 
the first pattern, the second pattern, the third pattern, the fourth pattern and background pattern being parts of the same pattern image projected from the same first projector.

Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-11.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
HIRANUMA (US 20150138240 A1) teaches a projection image display system has plurality of projectors that project the images and provide the edge that is a technique to project images so that adjacent projection regions of the projectors partially overlap each other and of gradually cross-fading brightness of the images in the 

Sonoda (US 20140063192 A1) teaches a projection unit configured to project a projection pattern onto an object, an imaging unit configured to capture an image of the object on which the projection pattern is projected, and a derivation unit configured to derive a three-dimensional shape of the object based on the image captured by the imaging unit. The projection pattern projected on the object by the projection unit includes a first pattern including a continuous luminance variation repetitively arranged at certain distances in a predetermined direction, and a second pattern having information for identifying the position of the measurement pattern in the captured image in an area between peaks in the measurement pattern.

Saito et al. (US 20060290890 A1) teaches a multi-projection display system that is directed to a projection image position adjustment method of applying position adjustment to, using two adjustment images, two projection images on a projection surface projected to have an overlay area by two of a plurality of projectors in a multi- projection display. The method includes: a first step of providing, to the two projectors, two adjustment image data respectively corresponding to the two adjustment images.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612